DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8, 14-20, and 26-33 have been cancelled and were drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 10, 2022.

Claim Objections
The preambles of both claims 41 and 42 recite “The method according to claim 21,…” However, claim 21 is directed to a device management center. The examiner believes the Applicant meant the preambles to read “The device management center according to claim 21,…” 

Claim 41 and 42 are objected to because of the following informalities: the preambles of both claims 41 and 42 recite “The method according to claim 21,…” However, claim 21 is directed to a device management center. The examiner believes the Applicant meant the preambles to read “The device management center according to claim 21,…” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 3 of claim 10 and claim 22 recite “an intelligent application”. The examiner is unclear on whether the “an intelligent application” from claims 10 and 22 is the same intelligent application or a different intelligent application from the intelligent application from independent claims 9 and 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 11-13, 21, 23, 25, 34-37, 40, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN10215249A) in view of Kim et al. (KR 20090064674A).

Regarding claim 9 Zhou discloses a method for a device management center, wherein the method comprises: 
obtaining, by a device management center, a deployment file based on information of a camera, an intelligent video analysis function that needs to be implemented, or an intelligent analysis requirement of the smart camera (Network Module 2 in Figure 4 receiving firmware data about an upgrade – [0034]; network module 2 is being interpreted as the device management center and the firmware data about an upgrade is being interpreted as the deployment file based on information of a camera); wherein the device management center stores a deployment file corresponding to a surveillance scenario (Network Module 2 storing firmware data related to upgrade in step 2 in Figure 4 – [0034]); 
sending, by the device management center, the deployment file to the camera, wherein the deployment file comprises intelligent application configuration information applicable to a specific surveillance scenario (Network Module 2 sending upgrade request information in step 3 to firmware/camera – [0034]); 
receiving, by the device management center, a request message for obtaining an intelligent application by the smart camera (Network Module 2 receiving a response message for receiving the request information in step 5 from firmware/camera 1); and 
sending, by the device management center, the intelligent application to the camera (Network Module 2 sending firmware data to firmware/camera 1 in step 10 – [0034]).
However, fails to explicitly disclose a smart camera, a device management center stores a plurality of deployment files corresponding to various surveillance scenarios.
In his disclosure Kim teaches a smart camera (surveillance cameras 21, 22, 23 in Figure 1), a device management center stores a plurality of deployment files corresponding to various surveillance scenarios (video surveillance server 10 which comprises multiple software modules 14-1 to 14-n in Figure 1; each software module has a unique image processing or image recognition function – Figure 1 description in Detailed Description section on page 2).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kim into the teachings of Zhou because such incorporation solves the inefficiency of transferring a large capacity image from a camera to a video server in an emergency situation (page 1 Summary of the Invention lines 4-5).

Regarding claim 11 Zhou discloses the method according to claim 9, wherein before the device management center sends the deployment file to the smart camera, the device management center generates the plurality of deployment files corresponding to various surveillance scenarios.
However, fails to explicitly disclose before the device management center sends the deployment file to the smart camera, the device management center generates the plurality of deployment files corresponding to various surveillance scenarios.
In his disclosure Kim teaches before the device management center sends the deployment file to the smart camera, the device management center generates the plurality of deployment files corresponding to various surveillance scenarios (software modules 14-1 to 14-n are present in video surveillance server 10 before any file is sent to cameras 21, 22, and/or 23).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kim into the teachings of Zhou because such incorporation solves the inefficiency of transferring a large capacity image from a camera to a video server in an emergency situation (page 1 Summary of the Invention lines 4-5).

Regarding claim 12 Zhou discloses the method according to claim 11. Further, since the limitation of “…if a quantity of intelligent applications for the surveillance scenario increases or an intelligent application for the specific surveillance scenario changes, the device management center updates a deployment file corresponding to the specific surveillance scenario” is a conditional limitation, at least when a quantity of intelligent applications for the surveillance scenario does not increase or an intelligent application for the specific surveillance scenario does not change, Zhao meets the limitations of the claim.

Regarding claim 13 Zhou discloses the method according to claim 11. Further, since the limitation of “…if a quantity of intelligent applications for the surveillance scenario increases or an intelligent application for the specific surveillance scenario changes, the device management center sends an intelligent application update command to the smart camera, wherein the intelligent application update command comprises information about an intelligent application that needs to be updated” is a conditional limitation, at least when a quantity of intelligent applications for the surveillance scenario does not increase or an intelligent application for the specific surveillance scenario does not change, Zhou meets the limitations of the claim.

Claim 21 corresponds to the device performing the method of claim 9. Therefore, claim 21 is being rejected on the same basis as claim 9.

Claim 23 corresponds to the device performing the method of claim 11. Therefore, claim 23 is being rejected on the same basis as claim 11.

Regarding claim 25 Zhao discloses the device management center according to claim 21. Zhao further discloses to send an intelligent application update command to the camera (Network Module 2 sending upgrade request information in step 3 to firmware/camera – [0034]).
 However, fails to explicitly disclose a smart camera; and send an intelligent application update command to the smart camera, when a quantity of intelligent applications for the surveillance scenario increases or an intelligent application for the specific surveillance scenario changes, wherein the intelligent application update command comprises information about an intelligent application that needs to be updated.
In his disclosure Kim teaches a smart camera (surveillance cameras 21, 22, 23 in Figure 1); and send an intelligent application update command to the smart camera, when a quantity of intelligent applications for the surveillance scenario increases or an intelligent application for the specific surveillance scenario changes, wherein the intelligent application update command comprises information about an intelligent application that needs to be updated (if the type of video surveillance is changed, such as when a person’s face must be recognized, only the corresponding image processing or image recognition software module can be transmitted to the video surveillance camera – Summary of Invention 14-16).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kim into the teachings of Zhou because such incorporation solves the inefficiency of transferring a large capacity image from a camera to a video server in an emergency situation (page 1 Summary of the Invention lines 4-5).

Regarding claim 34 Zhou discloses the method according to claim 9, wherein the method further comprises: 
receiving, by the camera, the deployment file sent by the device management center (Network Module 2 sending upgrade request information in step 3 to firmware/camera – [0034]);
sending, by the camera based on the intelligent application configuration information in the deployment file, the request message for obtaining the intelligent application to the device management center (Network Module 2 receiving a response message for receiving the request information in step 5 from firmware/camera 1); and 
receiving, by the camera, the intelligent application sent by the device management center (Network Module 2 sending firmware data to firmware/camera 1 in step 10 – [0034]).
However, fails to explicitly disclose a smart camera.
In his disclosure Kim teaches a smart camera (surveillance cameras 21, 22, 23 in Figure 1).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kim into the teachings of Zhou because such incorporation solves the inefficiency of transferring a large capacity image from a camera to a video server in an emergency situation (page 1 Summary of the Invention lines 4-5).

Regarding claim 35 Zhou discloses the method according to claim 34, wherein the sending, by the smart camera based on the intelligent application configuration information in the deployment file, the request message for downloading the intelligent application to the device management center comprises: 
obtaining, by the camera based on the intelligent application configuration information in the deployment file, comprised in the deployment file (Network Module 2 sending upgrade request information in step 3 to firmware/camera – [0034]); and 
sending, by the camera to the device management center, the request message for obtaining the intelligent application that needs to be obtained (Network Module 2 receiving a response message for receiving the request information in step 5 from firmware/camera 1).
However, fails to explicitly disclose a smart camera; a list of intelligent applications; and comparing, by the smart camera, the list of the intelligent applications comprised in the deployment file with an existing intelligent application on the smart camera, to identify the intelligent application that needs to be obtained.
In his disclosure Kim teaches a smart camera (surveillance cameras 21, 22, 23 in Figure 1); a list of intelligent applications; and comparing, by the smart camera, the list of the intelligent applications comprised in the deployment file with an existing intelligent application on the smart camera, to identify the intelligent application that needs to be obtained (in the case of a previously installed software module, an upgrade operation is performed by comparing version information – Detailed Description of the Preferred Embodiments, page 3 lines 29-30).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kim into the teachings of Zhou because such incorporation solves the inefficiency of transferring a large capacity image from a camera to a video server in an emergency situation (page 1 Summary of the Invention lines 4-5).

Regarding claim 36 Zhou discloses the method according to claim 13. Since the conditional limitations of claim 13 are met when at least a quantity of intelligent applications for the surveillance scenario does not increase or an intelligent application for the specific surveillance scenario does not change, Zhou meets the limitations “receiving, by the camera, the intelligent application update command sent by the device management center; identifying, by the smart camera, according to the intelligent application update command, an intelligent application that needs to be updated; and sending, by the smart camera, to the device management center, a request message for obtaining the intelligent application that needs to be updated are met by Zhou as well.

Regarding claim 37 Zhou discloses the method according to claim 9, wherein after receiving the intelligent application sent by the device management center, the camera executes the intelligent application based on the intelligent application configuration information (receiving firmware data from Network Module 2 and executing the upgrade operation in steps 11-13 in Figure 4 – [0034]).
However, fails to explicitly disclose a smart camera.
In his disclosure Kim teaches a smart camera (surveillance cameras 21, 22, 23 in Figure 1).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kim into the teachings of Zhou because such incorporation solves the inefficiency of transferring a large capacity image from a camera to a video server in an emergency situation (page 1 Summary of the Invention lines 4-5).

Regarding claim 40 Zhou discloses the method according to claim 9. However, fails to explicitly disclose the intelligent application is a vehicle recognition intelligent application, a facial recognition intelligent application, or a license plate recognition intelligent application.
In his disclosure Kim teaches the intelligent application is a vehicle recognition intelligent application, a facial recognition intelligent application, or a license plate recognition intelligent application (facial recognition, car number recognition – page 2 Detailed Description of the Preferred Embodiments ll. 15-16).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kim into the teachings of Zhou because such incorporation solves the inefficiency of transferring a large capacity image from a camera to a video server in an emergency situation (page 1 Summary of the Invention lines 4-5).

Regarding claim 42 Zhou discloses the method according to claim 21. However, fails to explicitly disclose the intelligent application is a vehicle recognition intelligent application, a facial recognition intelligent application, or a license plate recognition intelligent application.
In his disclosure Kim teaches the intelligent application is a vehicle recognition intelligent application, a facial recognition intelligent application, or a license plate recognition intelligent application (facial recognition, car number recognition – page 2 Detailed Description of the Preferred Embodiments ll. 15-16).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kim into the teachings of Zhou because such incorporation solves the inefficiency of transferring a large capacity image from a camera to a video server in an emergency situation (page 1 Summary of the Invention lines 4-5).

Claim(s) 10, 22, 39, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN10215249A) in view of Kim et al. (KR 20090064674A) further in view of Kay et al. (US 2015/0022666).

Regarding claim 10 Zhou discloses the method according to claim 9. However, fails to explicitly disclose wherein before the device management center sends the deployment file to the smart camera, the device management center receives an intelligent application sent from a device other than the device management center.
In his disclosure Kay teaches before the device management center sends the deployment file to the smart camera, the device management center receives an intelligent application sent from a device other than the device management center (a client device transmitting firmware to remote server; when the camera receives a request to upgrade it can use firmware passed to it from the request to download the firmware file – Figure 5, [0150-0155]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kay into the teachings of Zhou because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claim 22 corresponds to the device performing the method of claim 10. Therefore, claim 22 is being rejected on the same basis as claim 10.

Regarding claim 39 Zhou discloses the method according to claim 9. However, fails to explicitly disclose wherein the intelligent application configuration information comprises at least one of: a software identifier, a storage address of software, a display window, and a dependency relationship between a plurality of intelligent applications.
In his disclosure Kay teaches the intelligent application configuration information comprises at least one of: a software identifier, a storage address of software, a display window, and a dependency relationship between a plurality of intelligent applications (a firmware URL passed to it from the request to download the firmware file – Figure 5, [0150-0155]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kay into the teachings of Zhou because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Regarding claim 41 Zhou discloses the method according to claim 21. However, fails to explicitly disclose wherein the intelligent application configuration information comprises at least one of: a software identifier, a storage address of software, a display window, and a dependency relationship between a plurality of intelligent applications.
In his disclosure Kay teaches the intelligent application configuration information comprises at least one of: a software identifier, a storage address of software, a display window, and a dependency relationship between a plurality of intelligent applications (a firmware URL passed to it from the request to download the firmware file – Figure 5, [0150-0155]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kay into the teachings of Zhou because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN10215249A) in view of Kim et al. (KR 20090064674A) further in view of Kardashov (US 2015/0009325).

Regarding claim 24 Zhou discloses the device management center according to claim 23. However, fails to explicitly disclose update a deployment file corresponding to the specific surveillance scenario when a quantity of intelligent applications for the surveillance scenario increases or an intelligent application for the specific surveillance scenario changes.
In his disclosure Kardashov teaches update a deployment file corresponding to the specific surveillance scenario when a quantity of intelligent applications for the surveillance scenario increases or an intelligent application for the specific surveillance scenario changes (processor 112 adapted to receive a remote communication request and then provide the remote communication request to the application-specific base 140 – [0043]; processor 112 may be adapted to perform a variety of image processing operations to facilitate a particular type of monitoring. Such image processing operations may be selectively provided in one or more monitoring system applications downloaded by modular camera 110 in response to interfacing with application-specific base 140, as described herein. In particular, such image processing routines may be adapted to determine various characteristics of scene 102 and/or 104 from infrared image data captured by imaging modules 114 and/or 116, for example, and/or from infrared image data combined with visible spectrum image data – [0046]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kardashov into the teachings of Zhou because such incorporation provides an improved methodology for monitoring systems that is easier and more adaptable to install, includes relatively inexpensive components, and can be used to monitor mobile environments reliably (par. [0004]).

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN10215249A) in view of Kim et al. (KR 20090064674A) further in view of Wu (US 20100238289).

Regarding claim 38 Zhou discloses the method according to claim 37. However, fails to explicitly disclose the smart camera controls the intelligent application to read video data in a read-only sharing mode.
In his disclosure Wu teaches it is known in the art for a camera to control the application to read video data in a read-only sharing mode (the video data recorded is on a read-only format – [0023]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the controlling of the camera application to read video data in a read-only sharing mode of Wu into the teachings of Zhou because with such incorporation modification of the video data cannot be carried out (par. [0023]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482